Citation Nr: 1044064	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for food allergies. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and 
from May 2005 to July 2005 with additional service in the Army 
Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for asthma and food 
allergies.

The Board notes that on the April 2008 VA Form 9, the Veteran 
requested a Travel Board hearing before a member of the Board.  
In a June 2010 letter, the Veteran was notified that such a 
hearing was scheduled for August 31, 2010; however, the Veteran 
failed to attend.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The Veteran contends that he has current disabilities of asthma 
and food allergies, which he claims originated during his second 
period of active service.  He has said that he did not have any 
problems with food allergies or require the use of an inhaler 
prior to June 2005, but that he has had to use an inhaler since 
that time.

The available service treatment records reveal that in February 
2002, prior to his second period of active service, the Veteran 
underwent a medical examination while in the Army Reserve.  At 
that time, he denied a history of asthma, wheezing, or inhaler 
use, or any allergy to common food.  While the results of the 
clinical evaluation were reported to be normal, the summary of 
defects and diagnoses included seasonal allergic rhinosinusitis.

Additional service treatment records show that the Veteran was 
treated or tested 
on several occasions during his second period of active service 
for allergic reactions to food.  He was variously assessed with 
mild food intolerance to egg, new onset; minimal adverse reaction 
to chicken; acute allergic reaction; moderate angioedema; and 
acute angioedema secondary to presumed food allergy exposure.  
Additionally, a June 2005 treatment record noted a history of 
known allergy with facial edema 8 to 9 years prior to that time 
with eating beef or pork.  The entry also reported that the 
Veteran denied sinus or allergy symptoms to include headache, 
facial pressure, postnasal drip, and itchy/watery eyes.  It was 
noted that there was no history of allergy symptoms.  Following 
examination as well as pulmonary function and skin testing, the 
assessment was mixed obstructive/restrictive lung condition and 
beef and chicken allergy.  The treatment included medication and 
an inhaler, and food challenges were subsequently performed.  The 
Veteran was also placed on a temporary profile for angioedema in 
June 2005.

Post-service private treatment records show that the Veteran was 
evaluated in May 2006 with a chief complaint of having a cough 
with duration of one month.  He reported a history of angioedema 
and said that when he was activated for the Reserves they did 
allergy testing and found that he had multiple allergies.  After 
a physical examination, the assessment was of acute bronchitis 
and reactive airway disease, each with an onset in May 2006.  The 
Veteran was placed on medication and provided with an inhaler.  
He was seen for a follow-up later that month and assessed with 
reactive airway disease as unchanged.  When he has evaluated 
again in June 2006, the assessment was reactive airway disease as 
improved.

The Veteran underwent a VA examination in November 2006 for 
unspecified food allergies and asthma.  With regards to 
unspecified food allergies, the Veteran reported that he had been 
suffering from allergy to eggs, chicken, beef, and pork.  He 
stated that the condition had existed for 17 months and that 
there were no current symptoms.  When the Veteran ingested the 
food that precipitated the allergic reaction he had swelling of 
his arms, face, and hands, and watery eyes.  The Veteran reported 
that he had not eaten those foods since the reaction and had 
experienced no recurrence of those symptoms.  When the condition 
occurred, it lasted for 3 days and it had occurred as often as 2 
times per year.  His health condition between the attacks was 
good.  The Veteran was not receiving any treatment for the 
unspecified food allergies and there was no functional impairment 
resulting from the condition.  With regards to asthma, the 
Veteran reported that the condition had existed for 17 months.  
The condition did not affect body weight.  The Veteran said that 
he experienced shortness of breath with activity from his 
respiratory condition.  He stated that he did not have any asthma 
attacks.  He also said that he did not contract infection easily 
from his respiratory condition.  He had not suffered from an 
episode of respiratory failure requiring respiration assistance 
from a machine.  For the respiratory condition, the Veteran 
required inhalation of anti-inflammatory medication.  There was 
no functional impairment resulting from the asthma.  

The examiner performed a physical examination and reviewed the 
results of a chest X-ray and a pulmonary function test prior to 
rendering diagnoses.  For the Veteran's claimed condition of 
unspecified food allergies, the diagnosis was multiple food 
allergies.  The examiner noted that the subjective factors are 
body swelling with ingestion of eggs, beef, chicken, and pork.  
However, there were no objective factors.  For the claimed 
condition of asthma, the diagnosis was asthma.  The subjective 
factor was shortness of breath, but there were no objective 
factors.  The Veteran did not have any complications secondary to 
his pulmonary disease.  The examiner further remarked that the 
Veteran reported limitation in activity due to shortness of 
breath, however, he was not receiving appropriate treatment with 
his asthma medication, and did not have an inhaled 
bronchodilator.  The Veteran was advised to address that matter 
with his physician. 

In an addendum to the November 2006 VA examination, the examiner 
responded to the question of whether the pulmonary function test 
results are an objective factor for the claimed condition of 
asthma.  The examiner reported that no, the pulmonary function 
test was normal.

However, the November 2006 VA examiner failed to provide an 
opinion on the etiology of the Veteran's current food allergy and 
asthma conditions.  As previously discussed, the Veteran's 
service treatment records do document pertinent symptomatology 
and that the Veteran was issued an inhaler.  The Board also 
observes that the diagnoses of such conditions during the VA 
examination were not supported by any positive clinical findings. 

Further, the Board notes that diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to enlistment 
and, if so existent, a comparative study must be made of its 
severity at enlistment and subsequently.  Increase in the degree 
of disability during service may not be disposed of routinely as 
natural progress or as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be on 
the whole evidentiary showing.  38 C.F.R. § 3.380 (2010).

In light of the above, the Board finds that another VA 
examination should be provided to determine the nature of the 
Veteran's current asthma and food allergy conditions and to 
obtain a medical opinion regarding whether any current asthma or 
food allergy condition arose during or is due to active service, 
or whether the manifestations of either condition subside with 
the removal of any offending allergen.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Additionally, service treatment records from the Veteran's first 
period of active service, from July 1982 to July 1985, have not 
been associated with the claims file.  It appears that the 
service treatment records in the file (for his second period of 
service and reserve service) were provided by the Veteran.  It is 
unclear if the complete records have been received for his 
reserve service and his second period of service.  Thus, the 
RO/AMC should attempt to obtain all of the Veteran's service 
treatment records through official sources on remand.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veterans service 
treatment records from his July 1982 to July 
1985 period of service from official sources, 
as well as from his 2005 service and his 
reserve service.

2.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
treated him for food allergies and asthma since 
June 2006.  After securing any necessary 
release, the RO should request any records 
identified by the Veteran which are not 
duplicates of those already contained in the 
claims file. 

3.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination by a 
physician to determine the nature of any 
current respiratory condition, including 
asthma, and any current food allergy 
condition, and to provide an opinion as to 
their possible relationship to service.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all 
respiratory and food allergy conditions 
identified.  The examiner should opine as to 
whether any diagnosed allergic condition 
resolves if the offending allergen is removed 
and is acute without residuals.  
Additionally, the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current respiratory condition or food allergy 
conditions identified arose during service or 
are otherwise related to the Veteran's active 
military service, including the symptoms and 
conditions that were noted therein.  The 
examiner should indicate whether the 
Veteran's food allergy existed prior to 
service and if so, whether it was permanently 
worsened beyond normal progress by service.  
Any studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.

The examiner should set forth the rationale 
for all opinions expressed and conclusions 
reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


